              Case 5:20-cv-01278-R Document 15 Filed 02/12/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

KATHRYN MCDANIEL,                                         )
                                                          )
                             Plaintiff,                   )
                                                          )
v.                                                        )        No. CIV-20-1278-R
                                                          )
LEGEND ENERGY SERVICES,                                   )
LLC.,                                                     )
                                                          )
                             Defendant.                   )

                                                        ORDER

         Before the Court is the Motion to Dismiss (Doc. No. 9) filed by Defendant. Plaintiff

both filed an Amended Complaint and responded in opposition to the motion. (Doc. No.

12). Defendant filed a reply in support of its position. (Doc. No. 13). Although the filing

of an Amended Complaint supersedes the original and ordinarily the Amended Complaint

would moot the Motion to Dismiss, because the motion addresses a purely legal issue, the

Court will address the merits of the motion.1

         Plaintiff, a former employee of Defendant Legend Energy Services, LLC, filed this

action alleging that she was subjected to discrimination on the basis of gender, the existence

of a hostile work environment, and retaliation in violation of both Title VII and the

Oklahoma Anti-Discrimination Act (“OADA”). Defendant seeks dismissal of Plaintiff’s




1
  Plaintiff’s original complaint included a claim under 42 U.S.C. § 1981, which Plaintiff dismissed via the Amended
Complaint. Accordingly, the Motion to Dismiss is moot as to Plaintiff’s § 1981 claim. Defendant’s motion does not
challenge the sufficiency of the allegations as to a claim for retaliation. Rather, it is premised on the lack of availability
of a remedy under state law.
             Case 5:20-cv-01278-R Document 15 Filed 02/12/21 Page 2 of 5




claim for retaliation under the OADA, citing Edwards v. Andrews, 382 P.3d 1045, 1047

(Okla. 2016). In Edwards, the Oklahoma Supreme Court held:

                The remaining question concerns the “other” discriminatory practice
          of retaliation prohibited by section 1601(1). That provision neither defines
          retaliation, nor does it provide any remedy to compensate an employee
          who suffers retaliation at the hands of an employer. The only remedies
          provided in an individual action for employment discrimination are
          provided by Article III at section 1350. Therefore, the Oklahoma
          Legislature has prohibited retaliation but has not supplied any monetary
          remedy for an employee. It appears that the prohibitions in Article VI was
          intended to apply to discriminatory practices other than employment
          discrimination such as public accommodations (Article IV), housing
          (Article IVA), and human rights (Article V). Thus, the trial court erred by
          not dismissing the action.
Id. 1047. Although at first blush Edwards would appear controlling, the Court believes

relying on the statement in Edwards, which is dicta, without further input from the

Oklahoma Supreme Court would be erroneous.

        In addition to the holding in Edwards being dicta, it appears internally inconsistent.

The Supreme Court held that the defendant in Edwards was immune from suit under the

OADA because § 1302, which defines discriminatory practices, includes an exclusion for

“employment in the domestic service of the employer.” The Court also noted the definition

of “employer” set forth in § 1301(1), excludes an individual.2 Therefore, as a result, the

defendant could not be liable for violating Okla. Stat. tit. 25 § 1601, which makes it a

discriminatory practice to “retaliate or discriminate against a person because he has


2
        “Employer” means:
        a. a legal entity, institution or organization that pays one or more individuals a salary or wages for
              work performance, or
        b. a legal entity, institution, or organization which contracts or subcontracts with the state, a
              governmental entity or a state agency to furnish material or perform work.
Okla. Stat. tit. 25 § 1301(1).


                                                          2
             Case 5:20-cv-01278-R Document 15 Filed 02/12/21 Page 3 of 5




opposed a discriminatory practice, or because he has made a charge [or] filed a complaint.

. . .”3 Edwards, 382 P.3d at 1047. Finally, the Court held that, because the anti-retaliation

provision of § 1601 did not contain any remedies, the Oklahoma legislature “prohibited

retaliation but has not supplied any monetary remedy for an employee. It appears that the

prohibitions in Article IV was intended (sic) to apply to discriminatory practices other than

employment discrimination such as public accommodations (Article IV), housing (Article

IVA), and human rights (Article V).” Id.

         This conclusion is contrary to earlier Oklahoma Supreme Court precedent, namely

Tate v. Browning-Ferris, Inc., 833 P.2d 1218, 1227 (Okla. 1992)(Noting that the act

prohibits      discrimination        and     retaliation      with      regard     to    employment,          public

accommodation, and housing). Although other provisions of the Act have been

substantially modified since Tate, § 1601 has not been amended.

         Further confusing the state of Oklahoma law is the language of Okla. Stat. tit. 25 §

1350, which abolishes the common law remedy for “employment-based discrimination.”

Okla. Stat. tit. 25 § 1350(A).4 Section 1350(B), however, addresses retaliation:

         In order to have standing in a court of law to allege discrimination arising
         from an employment-related matter, in a cause of action against an employer
         for discrimination based on . . . sex . . . or retaliation, an aggrieved party
         must, within one hundred eighty (180) days from the last date of alleged
         discrimination, file a charge of discrimination in employment with the
         Attorney General’s Office of Civil Rights Enforcement or the Equal


3
 The Court stated that the suit was “based solely on the “Other Discriminatory Practices” of section 1601. Id. at 1047.
Accordingly, it would appear that retaliation, as prohibited by Article VI, § 1601, is a form of discrimination.
4
  Prior to the 2011 amendments to the Act, the OADA only provided a cause of action for the victims of handicap
discrimination. The Oklahoma Supreme Court permitted common law tort claims to be asserted by victims of other
types of discrimination under Burk v. K-Mart Corp., 770 P.2d 24 (Okla. 1989), commonly known as a public policy
tort claim. See Gardner v. Sears Holdings Corp., 398 F. App’x 420, 422 (10th Cir. 2010).


                                                          3
               Case 5:20-cv-01278-R Document 15 Filed 02/12/21 Page 4 of 5




           Employment Opportunity Commission alleging the basis of discrimination
           believed to have been perpetrated on the aggrieved party.

Subsection (G), however, which sets forth the remedies for employment discrimination,

however, does not reference retaliation.

           The above issues all derive from state law. Although this Court is well poised to

consider undecided issues of state law, given the history of OADA and the implications of

adopting Edwards without consideration of the above, the Court believes the Oklahoma

Supreme Court should be given the opportunity to clarify the issue should it so desire.

Pursuant to Okla. Stat. tit. 20 § 1602, this Court may certify a question to the Oklahoma

Supreme Court, which is vested with the discretionary authority to review such questions.

See Okla. Stat. tit. 20 § 1602 (“The Supreme Court . . . may answer a question of law

certified to it by a court of the United States . . . if the answer may be determinative of an

issue in pending litigation or in the certifying court and there is no controlling decision of

the Supreme Court . . .”). The Court hereby orders the parties to inform the Court in writing

via filed Notice of their respective positions regarding certification. If the Court chooses to

certify the question discovery, in this action will continue during the pendency of the

certification process; however, trial will not be conducted until such time as the Oklahoma

Supreme Court has either addressed or declined to address the issue. In the alternative,

Plaintiff is free to withdraw her retaliation claim under the OADA.5 The parties shall file

their separate notices within seven days of entry of this Order. Any party that supports

certification should submit its suggested question or questions with its Notice.


5
    Defendant is also free to withdraw its motion.


                                                     4
   Case 5:20-cv-01278-R Document 15 Filed 02/12/21 Page 5 of 5




IT IS SO ORDERED this 12th day of February 2021.




                                 5
